                Case 19-01298-MAM       Doc 419   Filed 07/10/20   Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                               West Palm Beach Division


IN RE:

CHANCE & ANTHEM, LLC,                             CASE NO.: 18-16248-BKC-MAM

       Debtor,
_______________________________/
ROBERT C. FURR, not individually but
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,

v.                                                ADV.PRO.NO.: 19-1298-BKC-MAM-A

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et. al,

      Defendants,
_________________________________/

      DEFENDANTS', CANNAMED PHARMACEUTICALS, LLC, TANYA SISKIND,
        SECOND SISKIND FAMILY TRUST, SISKIND LEGAL SERVICES, LLC,
     SOVEREIGN GAMING & ENTERTAINMENT, LLC, FLORIDA’S ASSOCIATION
             OF COMMUNITY BANKS AND CREDIT UNIONS, INC.,
           AND SYMPATICO EQUINE RESCUE, INC., OBJECTIONS TO
                   ADMISSIBILITY OF TRUSTEE'S EXHIBITS

         The Defendants, CannaMed Pharmaceuticals, LLC, Tanya Siskind, Second Siskind

Family Trust, Siskind Legal Services, LLC, Sovereign Gaming & Entertainment, LLC,

Florida’s Association of Community Banks and Credit Unions, Inc., and Sympatico Equine

Rescue, Inc., (“Movants” or “Defendants”), by and through undersigned counsel, hereby files

this, their Objections to the Admissibility of the Plaintiff's, Robert C. Furr, Trustee in

Bankruptcy for Chance & Anthem, LLC (“Trustee” or “Plaintiff”) Exhibits pursuant to this

Court’s Order Setting Pretrial as follows:



                                             1
              Case 19-01298-MAM           Doc 419      Filed 07/10/20    Page 2 of 4




                                    GENERAL OBJECTIONS

       Movants object to Trustee's Exhibits because they were filed out of time, with no prior

request for extension of time or explanation for the late filing. More importantly, many of

Trustee’s exhibits have no relevance whatsoever to the issues in dispute.

                                    SPECIFIC OBJECTIONS


       1.      Movants object to the admission of the Trustee’s Exhibit # 1 through 147,

inclusive, into evidence pursuant to Federal Rule of Evidence 402, except as stated otherwise

herein. Movants assert that said aforementioned Exhibits have no relevance to the issues before

the Court or the issues to be determined at the trial in this matter.

       2.      Movants object to the admission of Trustee’s Exhibit #31 into evidence pursuant

to Federal Rule of Evidence 106. Pursuant to Federal Rule of Evidence 106 when a writing is

introduced into evidence, the entirety of the writing should be considered with it. The Movants

concede the proposed document is complete in and of itself; however, when considered in the

totality of the situation, this document alone fails to explain or evidence the complete picture.

       3.      Movants object to the substance of Trustee’s Exhibits # 1 through 147, inclusive,

except as stated otherwise herein, and demands cross examination of whomever the Trustee puts

forth to authenticate each Exhibit; otherwise, pursuant to Federal Rules of Evidence 801, 802,

803 and 804, which Exhibits should not be admitted into evidence on the grounds that it is

inadmissible hearsay and otherwise unreliable.

       4.      Movants object to the admission or utilization of the Trustee's Exhibit #123,

Expert Report of Alan Barbee. Pursuant to Federal Rule of Civil Procedure 26(e), the Trustee

was required to provide any expert reports to be relied upon at trial in this matter by a date

certain. After providing his initial Expert Report, on June 25, 2020, the Trustee provided



                                                   2
              Case 19-01298-MAM          Doc 419     Filed 07/10/20     Page 3 of 4




Movants with a Supplement to the Expert Report. The Supplement to the Expert Report was not

provided based upon the original expert report being incomplete or incorrect.             Rather, the

Supplement to the Expert Report was merely prepared to annul Movants' allegations as to

solvency and to perfect the Trustee's litigation strategy.      As such, Movants object to the

admissibility of the Supplement to the Expert Report, and pursuant to Federal Rule of Civil

Procedure 37(c)(1), seeks to preclude the Supplemented Expert Report.             Additionally, to

whatever extent the Trustee seeks to rely upon the initial expert report, Movants object on the

basis the initial expert report was supplemented and is not properly before this Court.

       5.      The Movants object to Trustee exhibit no. 147 based upon relevancy and hearsay.

       6.      Notwithstanding the foregoing, Movants do not object to Trustee exhibit nos. 28,

36, 61, 62, 88, 94, 98, 99, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111 and 126.

       7.      Movants reserve on amending these objections as necessary to respond to exhibits

intended to be introduced by the Trustee.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).




                                                 3
             Case 19-01298-MAM        Doc 419     Filed 07/10/20   Page 4 of 4




       I HEREBY CERTIFY that a true and correct copy of the Defendants’ CannaMed

Pharmaceuticals, LLC, Tanya Siskind, Second Siskind Family Trust, Siskind Legal

Services, LLC, Sovereign Gaming & Entertainment, LLC, Florida’s Association of

Community Banks and Credit Unions, Inc., and Sympatico Equine Rescue, Inc., Objections

to the Admissibility of the Plaintiff's, Robert C. Furr, Trustee in Bankruptcy for Chance &

Anthem, LLC, has been furnished by CM/ECF to the following on the 10th day of July 2020:

Jesus M. Suarez, Esq.
jsuarez@gjb-law.com, gjbecf@gjb-law.com


                                                  PHILIP B. HARRIS, P.A.
                                                  685 Royal Palm Beach Boulevard
                                                  Suite 205
                                                  Royal Palm Beach, FL 33411
                                                  Tel: 561-543-7963
                                                  Fax: 561-793-1020


                                                  By: /s/ Philip B. Harris____________
                                                          Philip B. Harris, Esq.
                                                          FL Bar ID: 19781




                                              4
